 In the Matter of THE Dow CHEMICAL COMPANYandBROTI-TERHOODOF CHEMICAL WORKERSIn the Matter of THE Dow CHEMICAL COMPANYandLOCAL 72075,DISTRICT 50, UNITED MINE WORKERS OF AMERICACases Nos.B-0604and R-,0605.-DecidedJune 16, 1941Jurisdiction:chemical products manufacturing industry.Investigation and Certification of Representatives:existence of question: em-ployer refuses to recognize any labor organization unless and until it iscertified by the Board ; labor organization not found to be a successor to orcontinuation of an organization previously ordered disestablished, placed onballot ; election necessary.Unit Appropriatefor CollectiveBargaining:all hourly, piece rate, and day rateemployees of the Company at the Midland plant, excluding employees of BayCityDowmetal Engineering Lab and Bay City Dowmetal Foundry, officeemployees, clerical employees, supervisory employees, foremen, subforemen,and plant protection men ; stipulation as to.Mr. Colonel C. SawyerandMr. Earl B. Cross,for the Board.Mr. Calvin A. Campbell, Mr. William A. Groening, Jr.,andMr.C. Emmon Price, of Midland, Mich.,for the Company.Mr. Maurice Sugar,byMr. Jack Tucker,of Detroit, Mich., for theU. M. W. A.Mr. Ralph H. Bower,of Midland, Mich., for the B. C. W.Mr. Daniel J. Harrington,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 15 and May 17, 1941, Brotherhood of Chemical Workers,herein called the B. C. W., filed with the Regional Director for theSeventh Region (Detroit, Michigan) a petition and an amendedpetition; respectively, alleging that a question affecting commercehad arisen concerning the representation of employees of The DowChemical Company, Midland, Michigan, herein called the Company,iReferred to incorrectly in the formal papers as Dow Chemical Company and DowChemical Co.32 N. L. R. B., No. 123.660 THE DOW CHEMICAL COMPANY661and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On May 17, 1941, Local 12075,District 50,UnitedMineWorkers of America, herein called theU. M. W. A., filed a similar petition.2On May 19, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation, and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice, and, acting pursuant to Article III, Section 10 (c)(2), of said Rules and Regulations, ordered that the cases beconsolidated.3.On May 20, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the B. C. W.,and upon the U. M. W. A.4 In the notice of hearing the parties Werenotified that evidence would be received on the issue of whether theB. C. W. is a successor to or continuation of The Midland ChemicalWTorkers' Association, herein called the M. C. W. A., heretofore ordereddisestablished by the Board.5Pursuant to notice, a hearing was heldon May 26 and 27,1941, at Midland, Michigan, before James C. Batten,the Trial Examiner duly designated by the Chief Trial Examiner.The Board, the Company, the B. C. W., and the U. M. W. A. were rep-resented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings on mo-tions and on objections to the admission of evidence.The Board has2The petitionwas filed byUnited Mine Workers of America, District 50At the hearingcounsel forthe U. M. W. A. moved to amend the name to read Local 12075, District 50,United Mine Workers ofAmerica.There was noobjection to the motion and the TrialExaminer grantedit, ruling that all the papers in the case beamended accordingly.3On May 27, 1941, the Boardissued a corrected order directing investigationand hearingand consolidatingthe cases.* Copies werealso served upon International Brotherhoodof ElectricalWorkers, uponInternationalUnion, United Automobile Workers of America, CI.0., upon internationalAssociation of Machinists,Detroit,Michigan,and upon InternationalAssociation of Ma-chinists,Washington, D. C.None ofthese organizations appearedat the hearing or other-wise participated in the proceedings.c InMatter of The Dow Chemical CompanyandUnitedMine tiVorkersof America, DistrictNo 50,13 N. L R. B. 993, the Boardfound, among other things,that the Company haddominated and interferedwith the formationand administrationof the M C W. A. andordered itto cease and desist therefrom,to withdrawall recognition from and completelydisestablish that organization as representative of any of its employees for the purpose ofdealing withthe Companyconcerning grievances,labor disputes,wages, rates of pay, hoursof employment,or conditionsof work,and to post appropriate notices.On February 6,1941, inNational Labor Relations Board v. The Dow Chemical Company,, 117 F.(2d) 455,the United States CircuitCourt of Appealsfor the Sixth Circuit enforced the Board'sorder, as modified, in respectsnot here material. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.`Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Dow Chemical Company is a Michigan corporation owningplants at Midland and Bay City, Michigan, and elsewhere.At itsMidland plant, the only one involved in this case, the Company pro-duces a great number of industrial chemicals.During 1937 the Com-pany's gross sales amounted to in excess of $15,000,000, more than 75per cent of the products sold being shipped in interstate commerce.During the same year the Company purchased chemicals, of a value inexcess of$2,000,000, more than 75 per cent of which it purchased out-side the State.At the time of the hearing the grosssales andpurchasesof the Company and the percentage of each involved in interstate com-lnerce were substantially the same as during 1937.II.THEORGANIZATIONS INVOLVEDBrotherhood of Chemical Workers, a Michigan corporation, is anunaffiliated labor organization, and Local 12075, District 50, UnitedMine Workers of America, is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membershipemployees of the Company at its Midland plant.III.THE QUESTION CONCERNING REPRESENTATIONThe B. C.W. and theU. M. W. A. haveeach requested recognitionfrom the Company as exclusive bargaining agent of the,hourly, piecerate, and day rate employees in the Midland plant.The Companyrefuses to recognize any labor organization as such,representative un-less and until it is certified as such by the Board.A statement made at the hearing by counsel for the Board shows thatthe B.C.W. and theU. M. W. A.each represents a substantial numberof employees in the unit hereinbelow found to be appropriate for thepurposes of collective bargaining.'We find thata question has arisen concerning the representation ofemployees of the Company..'Counsel for the Board stated that there were submitted to the Regional Office applica-tion cards and records of dues-paying members of the B. C. W. and application cards of theU. Al. W. A., that the signatures on all such cards appeared to be genuine,that the B. C. W.cards were undated and those of the U. M. W. A dated between February and May 1941,and that the names on a substantial number of the cards of each organization appear onthe pay roll of the Midland plant of May 26, 1941. THE DOW CHEMICAL COMPANY663IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON,COMMERCE'We find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among' the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNIT`At the hearing all parties stipulated and we find that" all hourly,piece rate, and day rate employees of the Company at the Midlandplant, excluding employees of Bay City' Dowmetal Engineering Laband Bay,'City Dowmetal Foundry, office employees; clerical employees,supervisory employees, foremen, 'subforemen, and plant protectionmen, constitute a unit appropriate for the purposes of collective bar-gaining.We further find that such unit will insure to employees of theCompany the full benefit of their'right to self-organization and to col-lective bargaining and othewise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the' repre-sentation of employees of the Company can best be resolved by, anelection by secret ballot.At the hearing;pursuant to notice thereof, evidence was taken onthe issue of whether the B.C.W. is a successor to or continuation oftheM.C.W. A. , In substance,that evidence discloses that prior toFebruary 10, 1941,theM.C.W. , A.had ordered the printing ofpetitions for the establishment of an independent organization in theplant; that on February 10, 1941; 4 days after the decision of theCircuit'Court of Appeals referred to in footnote 5,supra,a groupof employees,none of whom was an official of the M. C. W. A.,insti-gated the formation'of the B. C. W.; that this group paid for andhad the petitions circulated in the plant during the lunch period; andthat, following a series of organizational meetings not participated inby any of the officials of the Company or-the M'. C. W. A.,the B. C. W.was formally established on March 7, 1941.None of the assets orproperties of the^M.C.W. A. was acquired, or utilized by the B. C. W.On the record presented we do not find that-the B.C.V. is a suc-cessor to or continuation'of the M. C. W. A.The name. of ' theB. C: W. will therefore be placed on the ballot:''At the hearing the parties agreed that the Company'spay rollof May 26,1941,at 8 a. in.,be used as the basis for determining'eli- 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDgibility to vote in the election.We construe the agreement to includesuch limitations and additions as are usually set forth in our Direc-tions of Election.As thus construed, we see no reason to departfrom the wishes of the parties, and we shall direct accordingly.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Dow Chemical Company, Midland,Michigan, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All hourly, piece-rate, and day-rate employees of the Companyat its Midland, Michigan, plant, excluding employees of Bay CityDowmetal Engineering Lab and Bay City Dowmetal Foundry, officeemployees, clerical employees, supervisory employees, foremen, sub:foremen, and plant, protection men, constitute a unit appropriate forthe purposes of collective, bargaining. within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Reg ulations-Series 2,as amended, it is hereby,DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith 'The Dow Chemical Company, Midland, Michigan, an electionby secret ballot shall be conducted as, early as possible; but not laterthan thirty (30) days from the date, of this Direction, under, thedirection and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all hourly, piece-rate, and day-rate, employeesat the, Midland, Michigan, plant of The Dow Chemical Company,whose names appear on the pay, roll of the Company of May 26, 1941,at 8including employees, whose names do not appear uponsuch pay roll because they were ill or on vacation or in the activemilitary- service or training of the United States, or temporarily laidoff, but excluding employees of Bay City Dowmetal Engineering Laband Bay, City Dowmetal Foundry, office employees, clerical employees,supervisory- employees, foremen, subforemen, plant protection =men,and those who have since quit or been discharged for cause, to deter- 'T'HE DOW CHEMICAL COMP'AN'P6'65mine whether they desi'i e to be 'repr'esented by Brother-hood of Chd n-icalWorkers or by Local 12075, District'50, United 'Mine Workers rofAmerica, for the purposes Of collective bargaining, or by neither.MR. EDWIN S. , SMITH, dissenting :I dissent from the-findings of the majority, that ^the record'does notestablish that the B. - C.W. is -a successor to or continuation -of theM. C. W. A. The -activities'culminating in the dstablishm`ent of theB. C. W. had their inception 'either iinmediately prior to or at 'ameeting of the M. C. W. A. held 4 days -subsequent to the decision oftheUnited States Circuit Court of Appeals for the Sixth 'Circuitordering enforcement of the Boa-H's Order' disestablishing the M. -C.W. A. On that occasion -the president of the M. C. W. A. announcedthat -that orrgaiiization,could no longer function ^a"nd that the employeescould form another -union.The Company did not post -notices of thedisestablishment'of the M. C.W. A., in 'accordance with the 'Court'sdecree, 'until April 4, 1941, when the B. C. W. was already well'estab-lislied."had -done nothing to 'mark the'sepa'ration between the two, and pub-licly to -deprive the successor of the advantage of its -apparentlycontinued -favor." 7-'The Board has uniformly,held that the `effects of employer tdomina-tion of 'a labor organization can be dissipated and the employees'freedom of 'choice restored -only by the complete disestablishmennt ofsueh labor orga'nization.As early as -our -decision inMatter of Wheel-ing Steel Corporation 8we stated :Simply to 'order the respondent to 'cease supp'o'rting 'and iri'ter- _ferin'g with "the 'Councils would'not set free `the emp'loyee's impulseto seek 'the 'organizati'on Whichch would inos"t 'effectively `representhim.We cannot 'compl'etely eliminate the force 'which the `r`e-spondent's power exerts upon the employee.it -tlieCouncilswill, if permitt'e'd to ''continue as 'r"epresen'tatives,provideTherespondent with a 'device by *hi'ch i't`s power may 'n`o'w be madeeffective unobtrusively, almost without furthCi action 'on it`s part.Even though he would not have freely chosen the Council as aninitialproposition, the employee, once having ch'o'sen, niay byforce of 'a timorous habit, be held 'fi`rml`y to his choice.The efn-ployee must -be releas'ed from these umawful compuls'ion`s.COn-sequently the respondent -must affirmatively withdraw recognitionfrom the Departmental and General Councils, as 'organizati'onsfor the ' purpose of collective bargaining upon behalf of itsemployees.7Westinghouse Electric & ManufacturingCo v N. L R B..112 F (2d) 657 (C. C. A. 2),affirmedper cntrthin312 U. S 66081 N. L R B.699, decidedMay 12, 1936. 666DECISIONSOF NATIONALLABOR RELATIONS BOARDThe courts have uniformly followed the Board's findings in thisrespect and enforced- its disestablishment orders, the Supreme Court,in the'Pacific Greyhoundcase,9 having adopted the Board's own lan-guage in doing so16Where a new organization has been formed following employerdomination of an old, the Board and the courts have also long recog-nized the continuing character of the pattern of domination thusestablished, in the absence of some such "absolute and public cleavagebetween the old ^ and the new" 11 as disestablishment.Such cleavageisnecessary in order to release the ' employees from the "unlawfulcompulsions" to which they may be held "by force of a timoroushabit."As stated by the Supreme Court in theNewport Newscase 512"the effects of the long practice [of employer domination and inter-ference] cannot be' eliminated and the employees rendered entirelyFree to act upon their own initiative without the complete disestablish-ment of the plan. . . . While the men are free to adopt any form oforganization and representation . . . their purpose so to do may beobstructed by the existence and recognition by the management of anold plan or organization the original structure or operation of whichwas not in accordance with the provisions of the law.... As pointedout inNational Labor Relations Board v. Pennsylvania GreyhoundLines,303 U. S. 261, disestablishment of a bargaining unit previouslydominated by the employer may be the only effective way of wipingthe slate clean and affording the employees an opportunity to startafresh in organizing for the adjustment of their relations with theemployer." 13In the instantcase,the Company took no measures until after theB. C. W. was well established "completely to disabuse the employeesof any belief that they [would] win the employer's approval if theyremain in it, or incur his displeasure if they leave." 14 "What meas-ures will be enough," it has been held,15 "the Board is to judge," buthere, as in theWestinghouse Electriccase '16 "the company did notmake any effort to make it plain to the employees generally" that theB. C. W. did not have the same favor as had been bestowed upon theM. C. W. A.To hold that the Company's employees were able freely to exercisea choice in forming, or joining the B. C. W. prior to the Company'staking any action to remedy its unfair labor practices dating backIN. L. R.'B. v. Pacific Greyhound Lines, Inc.,303 U. S. 27210 303 U. S. 272, 275.11Western UnionTelegraphCo. v. N. L. R. B.,113F. (2d) 992(C. C. A. 2).13N. L. R. B. v. NewportNews Shipbuilding Company,308U. S. 241.13 308 U. S. 241, 250.14Western Union TelegraphCo. v. N. L.R. B.,113 F.(2d) 992(C. C. A. 2).,15Ibid.l6Westinghouse Electric & ManufacturingCo. v. N. L. R B.,113F. (2d) 658(C. C. A. 2),affirmedper curiam.312 U. S. 660 THE DOW CHEMICAL COMPANY667to 1937 is to neglect the realities of the situation and to ignore a"whole congeries of facts" which the Supreme Court found so com-pelling in theLink-Beltcase.17Here, as in that case, the employerengaged in espionage.18Here, as in that case, the employer expressedopposition to outside labor organizations.Here, also, the Companydominated and interfered with the formation and administration ofan inside organization, the M. C. W. A., indeed-encouraged mem-bership therein by discriminating in regard to employees' hire andtenure of employment.'9And here, also, the Company failed "to wipethe slate clean and announce that the employees had'a free choice" 20in the matter."Under these circumstances, there is ample basis to conclude, becauseof the Company's close identification with the M. C. W. A. and policyof fostering an inside employee labor organization, that the B. C. W.could not appear otherwise than Company sponsored in the minds ofthe employees. It is incredible that the purely formal and carefullycalculated steps here taken to show a transition from past dominationof the old organization to present independence of the new couldpossibly persuade the generality of employees that they were beinghanded anything other than a new edition of the old "inside" type oflabor organization which the employer had so long and markedlyfavored.Any new inside union established immediately after a find-ing of domination of a previous inside union, and with no counter-vailing statement by the employer that an inside organization was nolonger to be favored, could not realistically be said to represent the freechoice of employees to establish a labor organization independent ofall consideration of what kind of organization would be most, likelyto meet with the employer's approval.-Indeed, for the majority now to hold, as in effect it does, that theB. C. W. was formed freely and unimpaired by the Company's prioract not only runs counter to the factual realities, but also, followinga line of court decisions declaring and reiterating the necessity forsome "absolute and public cleavage" sufficient "to wipe the slateclean" and restore employee freedom of choice, ignores the establishedand accepted law on the subject.I would not afford the B. C. W. a place on the ballot.17N. L R. B v. Link-Belt Company et at.,311 U. S 584-IsMatter of The Dow Chemical CompanyandUnited Mine Workers of America, DistrictNo. 50,13 N. L.R.-B. 993.10 On the present record there is also evidence,though scant,of supervisory interferencefavoring membership in the B. C. W.Also, it should be noted that the petitions which ledto the formation of the B. C. W. originated with the BI.C.W. A.20N. L R B. v Link-Belt Company etal., 311 U. S. 584.21 The Company did not announce disestablishment of theM. C. W. A. untilalmost twomonths afterthe B. C W.'s formation